23 So.3d 201 (2009)
Mandy MORGAN, Appellant,
v.
Brian C. DECKER, Florence Chapman and Travis Danford, Appellees.
No. 1D08-5610.
District Court of Appeal of Florida, First District.
November 30, 2009.
*202 Louis K. Rosenbloum of Louis K. Rosenbloum, P.A., Pensacola, and James R. Barnes of Michles & Booth, P.A., Pensacola, for Appellant.
John P. Joy of Walton Lantaff Schroeder & Carson LLP, Fort Lauderdale, for Appellee Travis Danford.
PER CURIAM.
Appellant asserts that the trial court committed reversible error during the trial by admitting evidence of appellant's settlement agreement with another defendant and by denying appellant's motions for mistrial and new trial after defense counsel mischaracterized the settlement agreement during opening statement. We agree that reversal is required by the recent decision in Saleeby v. Rocky Elson Construction, Inc., 3 So.3d 1078 (Fla.2009), which was issued after the appeal was taken in this case. Accordingly, we reverse the final judgment and remand for a new trial.
REVERSED and REMANDED with directions.
WEBSTER, DAVIS, and PADOVANO, JJ., concur.